Exhibit 10.76

 

LOGO [g844819g49p04.jpg]   EMPLOYMENT AGREEMENT  

This Employment Agreement is effective as of January 5, 2015 (the “Effective
Date”).

BETWEEN:

QLT INC., having an address of 887 Great Northern Way, Suite 250, Vancouver,
British Columbia, V5T 4T5, Canada.

(“QLT” or the “Company”)

AND:

GLEN IBBOTT

(“Mr. Ibbott”)

WHEREAS:

A. QLT has offered to Mr. Ibbott employment with QLT as Vice-President, Finance.

B. QLT and Mr. Ibbott wish to enter into this Agreement to set out the terms and
conditions of Mr. Ibbott’s employment with QLT.

NOW THEREFORE in consideration of the compensation to be paid under this
Agreement by QLT to Mr. Ibbott, the promises made by each party to the other as
set out in this Agreement and other good and valuable consideration, the receipt
and sufficiency of which the parties acknowledge and agree, QLT and Mr. Ibbott
agree as follows:

 

1. POSITION AND DUTIES

 

1.1 Position – QLT will employ Mr. Ibbott in the position of Vice President,
Finance effective January 5, 2015 (the “Commencement Date”) and Mr. Ibbott
agrees to be employed by QLT in that position, subject to the terms and
conditions of this Agreement. Mr. Ibbott will be appointed Interim Chief
Financial Officer upon the effective date of the resignation of QLT’s current
Chief Financial Officer, being January 26, 2015. Mr. Ibbott’s employment is also
subject to the completion of background and criminal records checks that are
satisfactory to QLT in its discretion. If such checks are not satisfactory then
this Agreement will be null and void and neither party will have an obligation
to the other party under this Agreement.

 

1.2 Duties, Reporting and Efforts – In the performance of his duties, Mr. Ibbott
will:

 

  (a) Overall Responsibilities – As Vice President, Finance, have responsibility
for preparing to transition to the role of Interim Chief Financial Officer, and
as Interim Chief Financial Officer, have overall responsibility for building the
financial resources and infrastructure of QLT and for generally overseeing the
Finance group within QLT.

 

  (b) Report – Report, as and when required, to Dr. Geoffrey Cox, Interim CEO,
or such person as determined by the Board of Directors of QLT (the “Board”).

 

   Page 1    initials    



--------------------------------------------------------------------------------

  (c) Best Efforts, Good Faith and Compliance with Policies, etc. – Use his best
efforts, industry and knowledge to carry out the duties and functions of, as
applicable, Vice President, Finance, and Interim Chief Financial Officer, at all
times act in good faith and in the best interests of QLT, and will comply with
all of QLT’s rules, regulations, policies (including QLT’s Code of Ethics and
Code of Exemplary Conduct) and procedures, as established from time to time and
to ensure that QLT is at all times in compliance with applicable provincial,
state, federal and other governing statutes, policies and regulations.

 

  (d) Working Day and Location – Devote the whole of his working day attention
and energies to the business and affairs of QLT.

 

1.3 Representations – Mr. Ibbott confirms that he is not now nor has in the past
been debarred by the United States Food and Drug Administration under the Food,
Drug and Cosmetic Act or under the Generic Drug Enforcement Act and he has never
been convicted under the Food, Drug and Cosmetic Act or under the Generic Drug
Enforcement Act, or under any other federal law for conduct relating to the
development or approval of a drug product and/or relating to a drug product. In
the event that Mr. Ibbott is, or learns that he will be (i) debarred under the
Food, Drug and Cosmetic Act or under the Generic Drug Enforcement Act, or
(ii) convicted under the Food, Drug and Cosmetic Act or under the Generic Drug
Enforcement Act or under any other federal law for conduct relating to the
development or approval of a drug product and/or relating to a drug product, he
will immediately notify QLT in writing.

 

2. COMPENSATION

 

2.1 Annual Compensation – In return for his services under this Agreement, as of
the Commencement Date, QLT agrees to pay or otherwise provide the following
total annual compensation (in Canadian dollars) to Mr. Ibbott:

 

  (a) Base Salary – An annual base salary in the amount of CAD $275,000.00 (the
“Base Salary”) in 24 equal installments payable semi-monthly in arrears, subject
to periodic annual reviews at the discretion of QLT.

 

  (b) Benefit Plans – Coverage for Mr. Ibbott and his eligible dependents under
any employee benefit plans provided by/through QLT to its employees, subject to:

 

  I. Each plan’s terms for eligibility;

 

  II. Mr. Ibbott taking the necessary steps to ensure effective enrollment or
registration under each plan; and

 

  III. Customary deductions of employee contributions for the premiums of each
plan.

As at the date of this Agreement, the employee benefit plans provided by/through
QLT to its employees include life insurance, accidental death and dismemberment
insurance, dependent life insurance, vision-care insurance, health insurance,
dental insurance and short and long term disability insurance. QLT and
Mr. Ibbott agree that employee benefit plans provided by/through QLT to its
employees may change from time to time.

 

  (c) Expense Reimbursement – Reimbursement, in accordance with QLT’s Policy and
Procedures on QLink (as amended by QLT from time to time), of all reasonable
business expenses, including accommodation and/or travel expenses incurred by
Mr. Ibbott, subject to his maintaining proper accounts and providing
documentation for these expenses upon request. Collectively, these expenses and
payments are the “Expenses”.

 

  (d)

Vacation – Four weeks of paid vacation per year, as may be increased from time
to time in

 

   Page 2    initials    



--------------------------------------------------------------------------------

  accordance with QLT’s vacation policy for executive level employees, pro-rated
for any partial year of employment. As per the Company’s Policy and Procedures
on QLink (as amended by QLT from time to time), unless agreed to in writing by
the Company:

 

  I. All vacation must be taken within the calendar year in which it is earned
by Mr. Ibbott except as provided for in Section 2.1(d)II; and

 

  II. Unused vacation of up to 150 hours in a calendar year may be carried
forward and used in the next calendar year. If any banked vacation time is not
used in the calendar year after it was earned, the banked vacation time will be
forfeited without compensation except and only to the extent, if any, required
to comply with minimum requirements of the Employment Standards Act.

 

  (e) RRSP Contributions – Provided the conditions set out below have been
satisfied, in January or February of the year following the year in which the
income is earned by Mr. Ibbott (the “Income Year”), QLT will make a contribution
of up to 7% of Mr. Ibbott’s Base Salary for the Income Year to Mr. Ibbott’s
Registered Retired Savings Plan (“RRSP”). The contribution to Mr. Ibbott’s RRSP
as set out above is subject to the following conditions:

 

  I. The maximum contribution to be made by QLT to Mr. Ibbott’s RRSP is 50% of
the annual limit for Registered Retirement Savings Plans as established by
Canada Revenue Agency for the Income Year without including any carried over
annual limits from preceding years,

 

  II. Mr. Ibbott must have contributed an equal amount into his RRSP, and

 

  III. Mr. Ibbott is still actively employed by QLT when the matching
contribution would otherwise be made (except as expressly provided for herein).

 

  (f) Cash Incentive Compensation Plan – Participation in the Cash Incentive
Compensation Plan offered by QLT to its employees in accordance with the terms
of such Plan, as amended from time to time by the Board, at a target cash
incentive compensation payment of 35% of Base Salary. The amount of that payment
each year will be determined at the sole discretion of the Board and is to be
based on the performance of Mr. Ibbott and QLT relative to pre-set individual
and corporate objectives and milestones for the immediately preceding fiscal
year. In order to receive payment, Mr. Ibbott must be actively employed by QLT
at the time when the Cash Incentive Compensation Plan is otherwise actually paid
to eligible employees (which usually occurs in February or March of the year
following the calendar year in which such Cash Incentive Compensation amount
relates). The Board of Directors has the discretion to alter or cancel the Cash
Incentive Compensation Plan and payments thereunder at any time with or without
advance notice.

 

  (g) Retention Bonus – A cash retention bonus of CAD $100,000 less statutory
withholdings payable 30 days following December 31, 2015 (the “Retention Bonus”)
subject to the terms of this Agreement. The cash retention bonus will be paid
provided Mr. Ibbott is an active employee of the Company for the full period
from the Commencement Date to December 31, 2015, inclusive (the “Bonus Period”).
In the event Mr. Ibbott is not an active employee throughout the Bonus Period
(i.e. Mr. Ibbott is on a leave from his employment for any reason except
approved vacation), then the amount of the Retention Bonus will be pro-rated by
the ratio of the number of days Mr. Ibbott worked during the Bonus Period to the
number of working days in the Bonus Period. In addition, if Mr. Ibbott is not an
active employee on December 31, 2015, then the payment date of the pro-rated
Retention Bonus will be adjusted such that Mr. Ibbott will receive such payment
owing within, but not later than, 30 days of his first day of return to work.
Despite the foregoing,

 

  I. in the event that Mr. Ibbott gives notice of resignation from his
employment with the Company or just cause exists to terminate his employment
prior to December 31, 2015, then Mr. Ibbott’s participation in and eligibility
for the Retention Bonus will terminate and he will not receive any Retention
Bonus;

 

   Page 3    initials    



--------------------------------------------------------------------------------

  II. in the event the Company terminates Mr. Ibbott’s employment without cause
prior to December 31, 2015, then the Company will pay to Mr. Ibbott the full or
pro-rated Retention Bonus of CAD $100,000 within 30 days after the termination
date. The pro-ration, if applicable, will be based on the ratio of the number of
days he worked from the Commencement Date to the termination date to the number
of working days from the Commencement Date to the termination date.

 

  (h) Stock Option Plan – Participation in any stock option plan offered by QLT
to its employees, in accordance with the terms of the plan in effect at the time
of the stock option grant(s) and the stock option agreement applicable to such
stock options. Grants of options are discretionary and subject to the approval
of the Board of Directors.

 

  (i) Signing Options – Upon signing this Agreement, a recommendation will be
made to approve the option for the Employee to purchase 100,000 common shares of
QLT. These options will be granted effective the later of (i) the day following
the Commencement Date, (ii) two trading days following the release of all
material undisclosed information and (iii) the date that such grant is approved
by the Board of Directors (the “Grant Date”). The exercise price of the signing
options will be determined by the closing price of the Company’s common shares
on the Toronto Stock Exchange on the Grant Date. These options will vest over
three (3) years and will expire not later than 10 years from the date of the
grant. All other terms and conditions outlined in Section 2.1(h) will apply to
the Employee’s signing options.

 

3. RESIGNATION

 

3.1 Resignation – Mr. Ibbott may resign from his employment with QLT by giving
QLT 60 days’ prior written notice (the “Resignation Notice”) of the effective
date of his resignation. On receiving a Resignation Notice, QLT may at any time
during the 60-day notice period elect to provide the following payments in lieu
of notice to Mr. Ibbott and require him to cease working and leave the premises
forthwith (which will not be an express or constructive dismissal of his
employment):

 

  (a) Base Salary – Base Salary owing to Mr. Ibbott for the balance of the
60-day notice period.

 

  (b) Benefits – Subject to carrier approval, for the balance of the 60-day
notice period, all employee benefit plan coverage enjoyed by Mr. Ibbott and his
eligible dependents immediately prior to the date of his Resignation Notice will
continue except that any short and long term disability plans, life insurance
and accidental death and dismemberment coverage in excess of $500,000 and
out-of-country travel coverage provided through QLT will not be continued beyond
the last day that Mr. Ibbott works at QLT’s premises (the “Last Active Day”).

 

  (c) Expense Reimbursement – Reimbursement (in accordance with QLT’s Policy and
Procedures on QLink, as amended from time to time) of all Expenses incurred by
Mr. Ibbott prior to his Last Active Day subject to the expense reimbursement
provisions set out in Section 2.1(c).

 

  (d) Vacation Pay – Payment in respect of accrued but unpaid vacation pay owing
to Mr. Ibbott as at the expiry of the 60-day notice period.

 

  (e) Prorated RRSP Contribution – Payment of any unpaid RRSP contribution in
respect of any Income Year preceding the calendar year in which the 60-day
period expires and a prorated contribution to Mr. Ibbott’s RRSP, the pro-ration
to be with respect to the portion of the current calendar year worked by
Mr. Ibbott, up to and including the 60-day notice period, and the contribution
to be subject to the conditions set out in Section 2.1(e), except condition III.
In lieu of making a contribution to Mr. Ibbott’s RRSP under this provision, QLT
may, in its discretion, pay an amount equal to the RRSP contribution, subject to
required tax withholdings, directly to Mr. Ibbott.

 

   Page 4    initials    



--------------------------------------------------------------------------------

3.2 Others – In the event of resignation of Mr. Ibbott as set out in
Section 3.1, the parties agree:

 

  (a) No Bonus – Mr. Ibbott will have no entitlement to participate in QLT’s
Cash Incentive Compensation Plan for the year in which he resigns his employment
with QLT or any prior year and if the notice of resignation is given prior to
December 31, 2015, then no entitlement to the Retention Bonus; and

 

  (b) Stock Option Plan – Mr. Ibbott’s participation and/or entitlement under
any stock option plan offered by QLT to its employees will be in accordance with
the terms of the plan in effect at the time of the stock option grant(s) to
Mr. Ibbott and the applicable stock option agreement applicable to such stock
options.

 

4. RETIREMENT

 

4.1 Retirement – Effective the date of retirement (as defined in QLT’s Policy
and Procedures on QLink, as amended from time to time) of Mr. Ibbott from active
employment with QLT, the parties agree that:

 

  (a) This Agreement – Subject to the provisions of Section 10.6, both parties’
rights and obligations under this Agreement will terminate without further
notice or action by either party.

 

  (b) Stock Options – Mr. Ibbott’s participation in any stock option plan
offered by QLT to its employees will be in accordance with the terms of the plan
in effect at the time of the stock option grant(s) to Mr. Ibbott and the
applicable stock option agreement applicable to such stock options.

 

5. TERMINATION

 

5.1 Termination for Cause – QLT reserves the right to terminate Mr. Ibbott’s
employment at any time for any reason not prohibited by legislation. Should
Mr. Ibbott’s employment be terminated for cause, he will not be entitled to any
advance notice of termination or pay in lieu thereof.

 

5.2 Termination Other than for Cause – QLT reserves the right to terminate
Mr. Ibbott’s employment at any time without cause provided that if QLT
terminates Mr. Ibbott’s employment for any reason other than for cause, then,
except in the case of Mr. Ibbott becoming completely disabled (which is provided
for in Section 5.6), death (which is provided for in Section 5.7) or in response
to a notice of resignation (which is provided for in Section 3.1) and subject to
the provisions set forth below, Mr. Ibbott will be entitled to receive notice,
pay and/or benefits (or any combination of notice, pay and/or benefits) as more
particularly set out in Section 5.3.

 

5.3 Severance Pay and Pay – In the event QLT terminates Mr. Ibbott’s employment
as set out in Section 5.2 where this Section 5.3 applies, then Mr. Ibbott will
be entitled to:

 

  (a) Notice – Advance written notice of termination (“Severance Notice”), or
pay in lieu thereof (“Severance Pay”), or any combination of Severance Notice
and Severance Pay, as more particularly set out below:

 

  I. Four (4) months’ Severance Notice, or Severance Pay in lieu thereof, and

 

  II. One (1) additional month’s Severance Notice, or Severance Pay in lieu
thereof, for each complete year of continuous employment with QLT,

up to a maximum total of 12 months’ Severance Notice, or Severance Pay in lieu
of Severance Notice. Mr. Ibbott acknowledges and agrees that Severance Pay is in
respect of base salary only and will be made on a bi-weekly or monthly basis, at
QLT’s discretion.

 

   Page 5    initials    



--------------------------------------------------------------------------------

  (b) Benefits – Except as set out below, for 30 days after Mr. Ibbott’s Last
Active Day, all employee benefit plan coverage enjoyed by Mr. Ibbott and his
dependents immediately prior to the date of termination will continue subject to
carrier approval. Thereafter, and in lieu of employee benefit plan coverage,
Mr. Ibbott will receive compensation (“Benefits Compensation”) in the amount of
10% of his Base Salary for the balance of his Severance Period. Mr. Ibbott
acknowledges and agrees that short and long term disability plans, life
insurance and accidental death and dismemberment coverage in excess of $500,000
and out-of-country travel coverage provided through QLT will not be continued
beyond Mr. Ibbott’s Last Active Day.

 

  (c) Other Compensation – QLT will provide the following additional
compensation:

 

  I. QLT will reimburse (in accordance with QLT’s Policy and Procedures on
QLink, as amended from time to time) Mr. Ibbott for all Expenses incurred by
Mr. Ibbott on or prior to his Last Active Day, subject to the expense
reimbursement provisions set out in Section 2.1(c).

 

  II. QLT will make a payment to Mr. Ibbott in respect of his accrued but unpaid
vacation pay to the date of termination of his employment with QLT.

 

  III. QLT will make a prorated contribution to Mr. Ibbott’s RRSP, the
pro-ration to be with respect to the portion of the current calendar year worked
by Mr. Ibbott plus the length of the Severance Period and the contribution to be
subject to the conditions set out in Section 2.1(e), except condition III. In
lieu of making a contribution to Mr. Ibbott’s RRSP under this provision, QLT
may, in its discretion, pay an amount equal to the RRSP contribution, subject to
required tax withholdings, directly to Mr. Ibbott.

 

  IV. QLT will make a prorated payment to Mr. Ibbott in respect of his
entitlement to participate in QLT’s Cash Incentive Compensation Plan, the
pro-ration to be with respect to the portion of the calendar year in which the
Last Active Day occurs that is worked by Mr. Ibbott and the entitlement to be at
the target level Mr. Ibbott would have otherwise been eligible to receive in the
calendar year if all corporate, and, if applicable, individual goals were met
but not exceeded. If the Last Active Day precedes the date that the amount under
the Cash Incentive Compensation Plan or other incentive compensation is
otherwise actually paid to QLT’s officers for a preceding year, then Mr. Ibbott
will also receive a payment in respect of his entitlement to participate in
QLT’s Cash Incentive Compensation Plan and any other incentive compensation plan
in place for the preceding calendar year and the entitlement to be at the target
level Mr. Ibbott would have otherwise been eligible to receive in that calendar
year if all corporate, and individual goals were met but not exceeded.

 

  V. Mr. Ibbott’s participation and/or entitlement under any stock option plan
offered by QLT to its employees will be in accordance with the terms of the plan
in effect at the time of the stock option grant(s) to Mr. Ibbott and the
applicable stock option agreement applicable to such stock options.

 

  VI. If not already paid, QLT will pay to Mr. Ibbott the Retention Bonus as
provided for in Section 2.1(g).

 

5.4 Acknowledgement – Mr. Ibbott acknowledges and agrees that in the event QLT
terminates Mr. Ibbott’s employment as set out in Section 5.2, in providing:

 

  (a) The Severance Pay;

 

  (b) The Benefits Compensation; and

 

   Page 6    initials    



--------------------------------------------------------------------------------

  (c) The other compensation set out in Section 5.3(c);

QLT will have no further obligations, statutory or otherwise, to Mr. Ibbott in
respect of this Agreement and Mr. Ibbott’s employment under this Agreement.

 

5.5 Release – In order to receive the payments and entitlements set out in
Section 5.3 of this Agreement Mr. Ibbott must sign and deliver to QLT a release
in the form set out in Schedule A to this Agreement within 30 days of the date
of termination. If Mr. Ibbott does not sign and deliver the release, then
Mr. Ibbott will be entitled to only the minimum notice or compensation in lieu
of notice, and other entitlements, if any required by the Employment Standards
Act.

 

5.6 Termination Due to Inability to Act

 

  (a) Termination – QLT may immediately terminate this Agreement by giving
written notice to Mr. Ibbott if he becomes completely disabled (defined below)
to the extent that he cannot perform his duties under this Agreement either:

 

  I. For a period exceeding six consecutive months, or

 

  II. For a period of 180 days (not necessarily consecutive) occurring during
any period of 365 consecutive days,

and no other reasonable accommodation can be reached between QLT and Mr. Ibbott.
Notwithstanding the foregoing, QLT agrees that it will not terminate Mr. Ibbott
pursuant to this provision unless and until Mr. Ibbott has been accepted by the
insurer for ongoing long-term disability payments, Mr. Ibbott receives a
prognosis that he will not be able to return to his position in the foreseeable
future or, alternatively, has been ruled definitively ineligible for such
payments.

 

  (b) Payments – In the event of termination of Mr. Ibbott’s employment with QLT
pursuant to the provisions of this Section 5.6, QLT agrees to pay to Mr. Ibbott
Severance Pay and Benefits Compensation as set out in Section 5.3 after any LTD
and workers compensation benefits cease and if Mr. Ibbott ceases to be
completely disabled, then the provisions of Section 5.3(c) (out placement
counseling) will apply. If not already paid, Mr. Ibbott will be entitled to the
Retention Bonus as provided for in Section 2.1(g).

 

  (c) Definition – The term “completely disabled” as used in this Section 5.6
will mean the inability of Mr. Ibbott to perform the essential functions of his
position under this Agreement by reason of any incapacity, physical or mental,
which the Board, based upon medical advice or an opinion provided by a licensed
physician acceptable to the Board, determines keeps Mr. Ibbott from
satisfactorily performing any and all essential functions of his position for
QLT during the foreseeable future.

 

5.7 Death – Except as set out below, effective the date of death (the “Date of
Death”) of Mr. Ibbott, this Agreement and both parties’ rights and obligations
under this Agreement will terminate without further notice or action by either
party. Within 30 days after the Date of Death (and the automatic concurrent
termination of this Agreement), QLT will pay the following amounts to
Mr. Ibbott’s estate:

 

  (a) Base Salary – Base Salary owing to Mr. Ibbott up to his Date of Death.

 

  (b) Payment in Lieu of Benefits – In lieu of employee benefit coverage for his
eligible dependents after his Date of Death, a payment in the amount of 10% of
his Base Salary in effect at his Date of Death.

 

  (c) Expense Reimbursement – Reimbursement (in accordance with QLT’s Policy and
Procedures on QLink, as amended from time to time) of all Expenses incurred by
Mr. Ibbott prior to his Date of Death, subject to the expense reimbursement
provisions set out in Section 2.1(c).

 

   Page 7    initials    



--------------------------------------------------------------------------------

  (d) Vacation Pay – Payment in respect of accrued but unpaid vacation pay owing
to Mr. Ibbott as at his Date of Death.

 

  (e) RRSP Contribution – A prorated contribution to Mr. Ibbott’s RRSP, the
pro-ration to be with respect to the portion of the current calendar year worked
by Mr. Ibbott and the contribution to be subject to the conditions set out in
Section 2.1(e), except condition III. In lieu of making a contribution to
Mr. Ibbott’s RRSP under this provision, QLT may, in its discretion, pay an
amount equal to the RRSP contribution, subject to required tax withholdings,
directly to Mr. Ibbott’s estate.

 

  (f) Bonus – A prorated payment to Mr. Ibbott in respect of his entitlement to
participate in QLT’s Cash Incentive Compensation Plan, the pro-ration to be with
respect to the portion of the current calendar year worked by Mr. Ibbott and the
entitlement to be at the target level Mr. Ibbott would have otherwise been
eligible to receive in the current calendar year if all corporate, and, if
applicable, individual goals were met but not exceeded. If the Date of Death
precedes the date that the amount under the Cash Incentive Compensation Plan or
other incentive compensation is otherwise actually paid to QLT’s officers for a
preceding year, then Mr. Ibbott’s estate will also receive a payment in respect
of his entitlement to participate in QLT’s Cash Incentive Compensation Plan and
any other incentive compensation plan in place for the preceding calendar year
and the entitlement to be at the target level Mr. Ibbott would have otherwise
been eligible to receive in that calendar year if all corporate, and individual
goals were met but not exceeded. The estate of Mr. Ibbott will be entitled to
the Retention Bonus as provided for in Section 2.1(g) provided that the
Retention Bonus will be pro-rated if the death occurs prior to December 31, 2015
and will be paid in full if the death occurs after December 31, 2015 and the
Retention Bonus has not yet been paid.

After his Date of Death, Mr. Ibbott’s estate’s participation and/or entitlement
under any stock option plan offered by QLT to its employees will be in
accordance with the terms of the plan in effect at the time of the stock option
grant(s) to Mr. Ibbott and the applicable stock option agreement applicable to
such stock options.

 

6. CONFLICT OF INTEREST

 

6.1 Avoid Conflict of Interest – Except as set out below, during the term of his
employment with QLT, Mr. Ibbott will conduct himself at all times so as to avoid
any real or apparent conflict of interest with the activities, policies,
operations and interests of QLT. To avoid improper appearances, Mr. Ibbott will
not accept any financial compensation of any kind, nor any special discount or
loan from persons, corporations or organizations having dealings or potential
dealings with QLT, whether as a customer, supplier, co-venturer or otherwise.
From time to time the Chief Executive Officer or the Board may in their
discretion consent in writing to activities by Mr. Ibbott which might otherwise
appear to be a real or apparent conflict of interest.

 

6.2 No Financial Advantage – During the term of his employment with QLT,
Mr. Ibbott agrees that neither he nor any members of his immediate family will
take financial advantage of or benefit financially from information that is
obtained in the course of his employment related duties and responsibilities
unless the information is generally available to the public.

 

6.3 Comply with Policies – During the term of his employment with QLT,
Mr. Ibbott will comply with all written policies issued by QLT dealing with
conflicts of interest.

 

6.4 Breach Equals Cause – Mr. Ibbott acknowledges and agrees that breach by his
of the provisions of this Section 6 will be cause for immediate termination by
QLT of his employment with QLT.

 

   Page 8    initials    



--------------------------------------------------------------------------------

7. CONFIDENTIALITY

 

7.1 Information Held in Trust – All business and trade secrets, confidential
information and knowledge which Mr. Ibbott now has or acquires during his
employment with QLT relating to the business and affairs of QLT, its affiliates
or subsidiaries or to technology, systems, programs, ideas, products or services
which have been or are being developed or utilized by QLT, its affiliates or
subsidiaries or in which QLT, its affiliates or subsidiaries are or may become
interested (collectively, “Confidential Information”), will for all purposes and
at all times, both during the term of Mr. Ibbott’s employment with QLT and at
all times thereafter, be held by Mr. Ibbott in trust and used by Mr. Ibbott only
for the exclusive benefit of QLT.

 

7.2 Non Disclosure – During the term of his employment with QLT and at all times
thereafter, without the express or implied consent of QLT, Mr. Ibbott will not:

 

  (a) Disclose – Disclose to any company, firm or person, other than QLT and its
directors and officers, any of the private affairs of QLT or any Confidential
Information; or

 

  (b) Use – Use any Confidential Information that he may acquire for his own
purposes or for any purposes, other than those of QLT.

 

7.3 Intellectual Property Rights

 

  (a) Disclose Inventions – Mr. Ibbott will promptly disclose to QLT any and all
ideas, developments, designs, articles, inventions, improvements, discoveries,
machines, appliances, processes, methods, products or the like (collectively,
“Inventions”) that Mr. Ibbott may invent, conceive, create, design, develop,
prepare, author, produce or reduce to practice, either solely or jointly with
others, in the course of his employment with QLT.

 

  (b) Inventions are QLT Property – All Inventions and all other work of
Mr. Ibbott in the course of his employment with QLT will at all times and for
all purposes be the property of, and are hereby assigned by Mr. Ibbott to, QLT
for QLT to use, alter, vary, adapt and exploit as it will see fit, and will be
acquired or held by Mr. Ibbott in a fiduciary capacity solely for the benefit of
QLT.

 

  (c) Additional Requirements – Mr. Ibbott will:

 

  I. Treat all information with respect to Inventions as Confidential
Information.

 

  II. Keep complete and accurate records of Inventions, which records will be
the property of QLT and copies of which records will be maintained at the
premises of QLT.

 

  III. Execute all assignments and other documents required to assign and
transfer to QLT (or such other persons as QLT may direct) all right, title and
interest in and to the Inventions and all other work of Mr. Ibbott in the course
of his employment with QLT, and all writings, drawings, diagrams, photographs,
pictures, plans, manuals, software and other materials, goodwill and ideas
relating thereto, including, but not limited to, all rights to acquire in the
name of QLT or its nominee(s) patents, registration of copyrights, design
patents and registrations, trademarks and other forms of protection that may be
available.

 

  IV. Execute all other documents and do all acts reasonably requested by QLT to
give effect to this provision.

 

7.4 Records – All records or copies of records concerning QLT’s activities,
business interests or investigations made or received by his during his
employment with QLT are and will remain the property of QLT. He further agrees
to keep such records or copies in the custody of QLT and subject to its control,
and to surrender the same at the termination of his employment or at any time
during his employment at QLT’s request.

 

   Page 9    initials    



--------------------------------------------------------------------------------

7.5 No Use of Former Employer’s Materials and Information – Mr. Ibbott certifies
that he has not brought to QLT and will not use while performing his employment
duties for QLT any materials or documents of any former employer which are not
generally available to the public, except if the right to use the materials or
documents has been duly licensed to QLT by the former employer. Mr. Ibbott
certifies, warrants, and represents that his performance of all provisions of
this Agreement will not breach any agreement or other obligation to keep in
confidence proprietary or confidential information known to his before or after
the commencement of employment with QLT. Mr. Ibbott will not disclose to QLT,
use in the performance of his work for QLT, or induce QLT to use, any Inventions
(as defined above), confidential or proprietary information, or other material
or documents belonging to any previous employer or to any other party in
violation of any obligation of confidentiality to such party or in violation of
such party’s proprietary rights; including without limitation whether any
products or services of such previous employer or other person actually
incorporated, used, or were designed or modified based upon such information,
and even if such information constitutes negative know-how.

 

8. POST-EMPLOYMENT RESTRICTIONS

 

8.1 Non-Compete – Mr. Ibbott agrees that, by virtue of his senior position with
QLT, he possesses and will possess strategic sensitive information concerning
the business of QLT, its affiliates and subsidiaries. As a result, and in
consideration of the payments to be made by QLT to Mr. Ibbott under this
Agreement, without the prior written consent of QLT, for a period of one year
following termination of his employment with QLT for any reason (by resignation
or otherwise), as measured from his Last Active Day, Mr. Ibbott will not:

 

  (a) Participate in a Competitive Business – Directly or indirectly, own,
manage, operate, join, control or participate in the ownership, management,
operation or control of, or be a director or an employee of, or a consultant, or
a contractor to, any business, firm or corporation that, as a part of conducting
its business, is in any way competitive with QLT or any of its affiliates or
subsidiaries with respect to:

 

  I. the development and/or commercialization and/or marketing of pharmaceutical
products that are directly competitive with QLT’s or its subsidiaries’ then
current development or commercial products or any other products then being
commercialized by or on behalf of QLT or its affiliates or subsidiaries which,
in the case of commercial products, individually have worldwide annual net sales
of U.S.$50 million or more in the calendar year preceding Mr. Ibbott’s Last
Active Day,

 

  II. the development and/or commercialization and/or marketing of
pharmaceutical products for treating ophthalmic indications associated with
endogenous retinyl deficiencies in the eye,

anywhere in Canada, the United States or Europe.

 

  (b) Solicit on Behalf of a Competitive Business – Directly or indirectly call
upon or solicit any QLT customer or known prospective customer of QLT on behalf
of any business, firm or corporation that, as part of conducting its business,
is in any way competitive with QLT with respect to:

 

  I. the development and/or commercialization and/or marketing of pharmaceutical
products that are directly competitive with QLT’s or its subsidiaries’ then
current development or commercial products or any other products then being
commercialized by or on behalf of QLT or its affiliates or subsidiaries which,
in the case of commercial products, individually have worldwide annual net sales
of U.S.$50 million or more in the calendar year preceding Mr. Ibbott’ Last
Active Day,

 

   Page 10    initials    



--------------------------------------------------------------------------------

  II. the development and/or commercialization and/or marketing of
pharmaceutical products for treating ophthalmic indications associated with
endogenous retinyl deficiencies in the eye,

anywhere in Canada, the United States or Europe in a manner or for a purpose
that is competitive with or detrimental to QLT.

 

  (c) Solicit Employees – Directly or indirectly solicit any individual to leave
the employment of QLT or any of its affiliates or subsidiaries for any reason or
interfere in any other manner with the employment relationship existing between
QLT, its affiliates or subsidiaries and its current or prospective employees.

 

  (d) Solicit Customers etc. – Directly or indirectly induce or attempt to
induce any customer, supplier, distributor, licensee, contractor or other
business relation of QLT or its affiliates or subsidiaries to cease doing
business with QLT, its affiliates or subsidiaries or in any way interfere with
the existing business relationship between any such customer, supplier,
distributor, licensee, contractor or other business relation and QLT or its
affiliates or subsidiaries.

 

8.2 Minority Share Interests Allowed – Nothing contained in Section 8.1
prohibits Mr. Ibbott from owning less than 5% of the issued and outstanding
stock of any company whose stock or shares are traded publicly on a recognized
exchange.

 

9. REMEDIES

 

9.1 Irreparable Damage – Mr. Ibbott acknowledges and agrees that:

 

  (a) Breach – Any breach of any provision of this Agreement could cause
irreparable damage to QLT; and

 

  (b) Consequences of Breach – In the event of a breach of any provision of this
Agreement by Mr. Ibbott, QLT will have, in addition to any and all other
remedies at law or in equity, the right to an injunction, specific performance
or other equitable relief to prevent any violation by him of any of the
provisions of this Agreement including, without limitation, the provisions of
Sections 7 and 8.

 

9.2 Injunction – In the event of any dispute under Sections 7 and/or 8, QLT will
be entitled, without showing actual damages, to a temporary or permanent
injunction restraining his conduct, pending a determination of such dispute and
that no bond or other security will be required from QLT in connection
therewith.

 

9.3 Additional Remedies – The remedies of QLT specified in this Agreement are in
addition to, and not in substitution for, any other rights and remedies of QLT
at law or in equity and that all such rights and remedies are cumulative and not
alternative or exclusive of any other rights or remedies and that QLT may have
recourse to any one or more of its available rights and remedies as it will see
fit.

 

10. GENERAL MATTERS

 

10.1 Tax Withheld – The payments to be made by QLT to Mr. Ibbott under this
Agreement will be subject to QLT’s withholding of applicable withholding taxes
and that the payments are currently taxable benefits for Canadian income tax
purposes and may also be taxable benefits for U.S. income tax purposes, unless
express exemptions exist.

 

10.2 Independent Legal Advice – Mr. Ibbott acknowledges that he has obtained or
had the opportunity to obtain independent legal advice with respect to this
Agreement and all of its terms and conditions.

 

   Page 11    initials    



--------------------------------------------------------------------------------

10.3 Binding Agreement – This Agreement will enure to the benefit of and be
binding upon each of them and their respective heirs, executors, successors and
assigns.

 

10.4 Governing Law –This Agreement will be governed by and interpreted in
accordance with the laws of the Province of British Columbia and the laws of
Canada applicable to this Agreement. All disputes arising under this Agreement
will be referred to the Courts of the Province of British Columbia, which will
have exclusive jurisdiction, unless there is mutual agreement to the contrary.

 

10.5 Notice –Any notice or other communication required to be given under this
Agreement will be in writing and will be delivered personally or by facsimile
transmission to the addresses set forth on page 1 of this Agreement to the
attention of the following persons:

 

  (a) If to QLT – Attention: Chief Executive Officer, Fax No. (604) 707-7001,

with a copy to:

QLT Inc.

887 Great Northern Way, Suite 250

Vancouver, British Columbia

Attention: Principal Legal Officer

Fax No.: (604) 873-0816

 

  (b) If to Mr. Ibbott – To the address for Mr. Ibbott specified on page 1 of
this Agreement;

or to such other addresses and persons as may from time to time be notified in
writing by the parties. Any notice delivered personally will be deemed to have
been given and received at the time of delivery. Any notice delivered by
facsimile transmission will be deemed to have been given and received on the
next business day following the date of transmission.

 

10.6 Survival of Terms

 

  (a) Mr. Ibbott’s Obligations – Mr. Ibbott’s representations, warranties,
covenants, agreements, obligations and liabilities under any and all of Sections
5.4, 5.5, 7, 8, 9 and 10 of this Agreement will survive any termination of this
Agreement.

 

  (b) Company’s Obligations – QLT’s representations, warranties, covenants,
agreements, obligations and liabilities under any and all of Sections 3, 4, 5
and 10 of this Agreement will survive any termination of this Agreement.

 

  (c) Without Prejudice – Any termination of this Agreement will be without
prejudice to any rights and obligations of the parties under this Agreement
arising or existing up to the effective date of such expiration or termination,
or any remedies of the parties with respect thereto.

 

10.7 Waiver – Any waiver of any breach or default under this Agreement will only
be effective if in writing signed by the party against whom the waiver is sought
to be enforced, and no waiver will be implied by indulgence, delay or other act,
omission or conduct. Any waiver will only apply to the specific matter waived
and only in the specific instance in which it is waived.

 

10.8 Entire Agreement – The provisions contained in this Agreement and any Stock
Option Agreements entered into between QLT and Mr. Ibbott constitute the entire
agreement between QLT and Mr. Ibbott with respect to the subject matters hereof
and thereof, and supersede all previous communications, understandings and
agreements (whether verbal or written). To the extent that there is any conflict
between the provisions of this Agreement and any Stock Option Agreements,
between QLT and Mr. Ibbott, the following provisions will apply:

 

   Page 12    initials    



--------------------------------------------------------------------------------

  (a) Stock Options – If the conflict is with respect to an entitlement or
obligation with respect to stock options of QLT, the provisions of the Stock
Option Agreements will govern (unless the parties otherwise mutually agree).

 

  (b) Other – In the event of any other conflict, the provisions of this
Agreement will govern (unless the parties otherwise mutually agree).

 

10.9 Severability of Provisions – If any provision of this Agreement as applied
to either party or to any circumstance is adjudged by a court of competent
jurisdiction to be void or unenforceable for any reason, the invalidity of that
provision will in no way affect (to the maximum extent permissible by law):

 

  (a) The application of that provision under circumstances different from those
adjudicated by the court;

 

  (b) The application of any other provision of this Agreement; or

 

  (c) The enforceability or invalidity of this Agreement as a whole.

If any provision of this Agreement becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then the provision will be deemed amended to the extent necessary
to conform to applicable law so as to be valid and enforceable or, if the
provision cannot be so amended without materially altering the intention of the
parties, then such provision will be stricken and the remainder of this
Agreement will continue in full force and effect.

 

10.10 Captions – The parties agree that the captions appearing in this Agreement
have been inserted for reference and as a matter of convenience and in no way
define, limit or enlarge the scope or meaning of this Agreement or any
provision.

 

10.11 Amendments – Any amendment to this Agreement will only be effective if the
amendment is in writing and is signed by QLT and Mr. Ibbott.

IN WITNESS WHEREOF the parties have executed this Agreement as of the Effective
Date.

 

QLT INC.       By:   

/s/ Dr. Geoffrey Cox

     

/s/ Glen Ibbott

   DR. GEOFFREY COX       MR. GLEN IBBOTT    INTERIM CEO      

 

   Page 13    initials    



--------------------------------------------------------------------------------

SCHEDULE A

FINAL RELEASE

IN CONSIDERATION OF the payments made to me by QLT Inc. (hereinafter called
“QLT”) pursuant to Section 5.3 of the employment agreement dated the
            day of             , 20            between the undersigned and QLT,
effective the date of this Release, I, Glen Ibbott of             do hereby
remise, release and forever discharge QLT, having a place of business at 887
Great Northern Way, Suite 250 in the City of Vancouver, Province of British
Columbia, V5T 4T5, its officers, directors, servants, employees and agents, and
their heirs, executors, administrators, successors and assigns, as the case may
be, of and from any and all manner of actions, causes of action, suits,
contracts, claims, damages, costs and expenses of any nature or kind whatsoever,
whether in law or in equity, which as against QLT or such persons as aforesaid
or any of them, I have ever had, now have, or at any time hereafter I or my
personal representatives can, shall or may have, by reason of or arising out of
my employment with QLT and/or the subsequent termination of my employment with
QLT on or about             , 20            , or in any other way connected with
my employment with QLT and more specifically, without limiting the generality of
the foregoing, any and all claims for damages for termination of my employment,
constructive termination of my employment, loss of position, loss of status,
loss of future job opportunity, loss of opportunity to enhance my reputation,
the timing of the termination and the manner in which it was effected, loss of
bonuses, loss of shares and/or share options, loss of benefits, including life
insurance and short and long-term disability benefit coverage, and any other
type of damages arising from the above. Notwithstanding the foregoing, nothing
in this Release will act to remise, release or discharge QLT from obligations,
if any, which QLT may have pursuant to any indemnity agreements previously
entered into between me and QLT or from any rights I may have to claim coverage
under QLT’s past, current or future director and/or officer insurance policies,
in either case with respect to existing or future claims that may be brought by
third parties.

IT IS UNDERSTOOD AND AGREED that this Release includes any and all claims
arising under the Employment Standards Act, Human Rights Code, or other
applicable legislation and that the consideration provided includes any amount
that I may be entitled to under such legislation.

IT IS FURTHER UNDERSTOOD AND AGREED that this Release is subject to compliance
by QLT with the said conditions as stipulated in Section 5.3 of the
aforementioned employment agreement entered into between the undersigned and
QLT.

IT IS FURTHER UNDERSTOOD AND AGREED THAT QLT will withhold and remit income tax
and other statutory deductions from the aforesaid consideration and I agree to
indemnify and hold harmless QLT from any further assessments for income tax,
repayment of any employment insurance benefits received by me, or other
statutory deductions which may be made under statutory authority.

 

   Page 14    initials    



--------------------------------------------------------------------------------

IT IS FURTHER UNDERSTOOD AND AGREED that this is a compromise and is not to be
construed as an admission of liability on the part of QLT. The terms of this
Release set out the entire agreement between QLT and me with respect to the
matters described herein and are intended to be contractual and not a mere
recital.

IT IS FURTHER UNDERSTOOD AND AGREED that I will keep the contents of this
settlement and all communication relating thereto confidential except to Revenue
Canada or as is required to obtain legal and tax advice, or to enforce my rights
hereunder in a court of law, or as is required by law.

IT IS FURTHER UNDERSTOOD AND AGREED that the consideration described herein was
voluntarily accepted by me for the purpose of making a full and final settlement
of all claims described above and that prior to agreeing to the settlement, I
was advised by QLT of my right to receive independent legal advice.

IN WITNESS WHEREOF this Release has been executed effective the             day
of             , 20            .

 

SIGNED, SEALED AND DELIVERED    )   By Glen Ibbott in the presence of:    )     
)  

 

     Signature of Witness         )  

 

 

   )   Glen Ibbott Name of Witness    )      )  

 

   )   Address    )  

 

   )      )  

 

   )   Occupation    )       

 

   Page 15    initials    